Citation Nr: 0521123	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a lumbar spine 
disorder.

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for bilateral shoulder 
pain.

Entitlement to service connection for memory loss.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to a total disability rating based on individual 
unemployability. (TDIU).


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2004 decisions 
by the Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO).  The February 2002 decision 
denied service connection for PTSD.  The March 2004 decision 
denied service connection for the other issues currently on 
appeal.

The Board remanded the veteran's claims in October 2003 and 
January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2005 letter, the veteran requested a hearing before 
a Veterans Law Judge.  The veteran stated he would prefer a 
hearing to be held in person at the RO, but would appear for 
a videoconference hearing if that option was faster.  The 
Board notes that the veteran's request was received within 90 
days of the April 2005 supplemental statement of the case, 
which notified the veteran that his appeal was being 
certified to the Board.  Accordingly, such request is timely.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development.

The RO should add the veteran's 
name to the schedule of hearings 
either to be conducted at the RO 
before a traveling Veterans Law 
Judge or via videoconference, 
whichever option is sooner.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




